Citation Nr: 0823704	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  05-08 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

The veteran served on active duty from May 1944 to May 1946.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from an October 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In December 2005, the veteran submitted additional evidence 
(consisting of a private audiologist's statement), along with 
a waiver of the right to RO initial consideration of the 
evidence. 38 C.F.R. §§ 20.800, 20.1304(c) (2007).  

Then in June 2008, for good cause shown, the Board granted 
the veteran's motion to advance his case on the docket. 38 
U.S.C.A. § 7107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
20.900(c) (2007).

Through correspondence received at the RO in January 2006, 
the veteran has raised the issue of a petition to reopen a 
previously denied claim for service connection for bilateral 
hearing loss. This matter is not presently before the Board 
for appellate review, and hence, it must be referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.	The veteran alleges having had exposure to excessive 
noise during service while stationed aboard a Naval ship, in 
the capacity of loading and maintaining a 40-mm gun aboard 
the ship. He also indicates having often been located in 
close proximity to the ship's engine compartment.

2.	When resolving reasonable doubt in the veteran's favor, 
his tinnitus originated due to an incident of his military 
service.



CONCLUSION OF LAW

The criteria for service connection for tinnitus are met. 38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist the Veteran

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has specified duties to notify and assist a claimant seeking 
to establish entitlement to compensation or other benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007). In this case, the Board is granting in full 
the benefit sought on appeal.  Hence, even assuming, without 
deciding, that any error was committed with respect to 
implementation of the VCAA's duty to notify and assist 
provisions, such error was harmless in its application to 
adjudication of this matter, and need not be further 
discussed. See Bernard v. Brown, 4 Vet. App. 384 (1993). See 
also  Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
affirmed, 499 F.3d 1317  (Fed. Cir. 2007). 

Analysis of the Claim

Service connection may be granted for any current disability 
that is the result of       a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.303(a) (2007). Service connection may also be granted for a 
disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that                 
the disease was incurred in service. 38 C.F.R. § 3.303(d) 
(2007).


The constituent elements of a valid claim for service 
connection for a claimed disability are as follows: (1) 
medical evidence of a current disability; (2) medical,  or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed                in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." On the other hand, continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned. When the fact of 
chronicity in service is not adequately supported,         
then a showing of continuity after discharge is required to 
support the claim.             38 C.F.R. § 3.303(b) (2007).

In reviewing medical opinion evidence, it is within the 
province of the Board to determine the credibility and 
probative value of evidence, and where there is an adequate 
evidentiary basis the Board may favor one medical opinion 
over another. Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing to Owens v. Brown, 7 Vet. App. 429, 433 (1995). See 
also Schoolman v. West, 12 Vet. App. 307, 310-311 (1999); 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

The veteran has identified as an in-service incident 
allegedly causing tinnitus having undergone noise exposure 
while stationed aboard the U.S.S. Adams in the occupational 
capacity of loading and maintaining a 40-mm gun. He states 
that      the ship was present at the invasion of Okinawa in 
March 1945. He also indicates that his living quarters aboard 
the ship were located directly over the engines.             
According to the veteran, hearing protection devices were not 
accessible during this time period, and he has not had 
significant noise exposure following his service through 
employment or other sources.


A review of the service treatment history does not reveal any 
complaints or findings as to noise exposure, or symptoms of 
tinnitus or hearing loss. The information as to his specific 
occupational duties and responsibilities indicates the 
designation "Seaman First Class" and no further details. 
Nonetheless, there is confirmation of his service stationed 
continuously on the U.S.S. Adams between October 1944 and 
March 1946. Also on file is a record indicating the 
designation of the Navy Unit Commendation Ribbon for all 
personnel attached to and serving aboard the           U.S.S. 
Adams from March 24 to April 1, 1945, during operations 
involving the invasion of Okinawa. The record of the 
commendation states that the ship provided air cover for 
minesweeper groups and on several occasions repelled aerial 
attacks from enemy planes through firing of the ship's guns.

Based on the above records there is a plausible likelihood of 
noise exposure consistent with what the veteran has 
described. His assertions as to the subject           at 
minimum warrants further inquiry into whether his tinnitus 
has an association  with service. See e.g., Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).

The medical evidence dated from since the veteran's service 
includes a           November 2004 outpatient consultation 
intended to clarify the record as to the history of tinnitus. 
The physician explained that the veteran's recollection was 
that he began having ringing in the ears in the early 1950s. 
The veteran had recounted that it was mild at first and he 
did not complain, but over the years the intensity grew and 
he began losing hearing in both ears. While two recent VA 
treatment notes as part of a form assessment had been marked 
negative for tinnitus, in the physician's view, it may have 
been that the question was asked in a way the veteran did not 
understand or perhaps a recording error. Regardless, it 
seemed quite clear that he had experienced tinnitus for many 
years, and continued to be bothered by it.

The veteran subsequently underwent VA audiological 
examination in April 2005.   It was then noted the veteran 
was unable to describe onset or a specific precipitating 
event. A review of the claims file was indicated, based upon 
which apparently          no mention of tinnitus could be 
found in the claims folder, except a denial of the presence 
of this condition on a treatment record. The examiner 
indicated that while the veteran correctly maintained that 
exposure to noise can cause or exacerbate tinnitus, current 
evidence was that tinnitus onset does not happen following 
noise exposure of some 60 years, but usually accompanies the 
exposure to noise.                The opinion was provided 
that it was unlikely that the veteran's tinnitus was related 
to noise exposure in service.

Also relevant to etiology, a December 2005 private 
audiologist's report indicates reference to the veteran's 
service on active duty for eighteen months as a gun loader 
for a 40-mm gun. It was observed that he had since developed 
moderately severe to profound sensorineural hearing loss in 
both ears and constant tinnitus, which affected his qualify 
of life and functional capacity, and caused increased stress 
levels and insomnia. The audiologist concluded that it was 
more likely than not that tinnitus (and as well, hearing 
loss) was a result of the constant noise exposure received 
while serving in the Navy.

On comparison of the divergent April 2005 VA and December 
2005 audiological opinions, although the VA examiner reviewed 
the claims file and the resulting conclusion initially would 
appear more sound, this assessment clearly did not take into 
account the evaluation of November 2004 pertaining to a 
history of tinnitus. His underlying factual assertion that 
tinnitus had not been noticed for nearly             60 
years, and indeed was absent on any VA evaluation, was 
therefore not generally consistent with the record. See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (discussing 
absence of probative value attributable to a medical opinion 
where it is based upon an inaccurate factual premise). 
Rather, the probative value of such opinion would not be 
greater overall than that attributed to the December 2005 
treatment provider's opinion, which ostensibly is premised 
entirely upon the veteran's own reported medical history.

Moreover, the November 2004 VA outpatient record provides 
substantive background history indicating the veteran's 
report of ongoing tinnitus since within a few years of 
separation from service, up until the present. This 
essentially provides an assertion of continuity of 
symptomatology of the claimed disorder. 38 C.F.R.     § 
3.303(b). See also Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007) (the elements of in-service incurrence of a disease or 
injury, and an association between that and  a present 
diagnosed disability may be substantiated through a 
demonstration of continuity of symptomatology). In view of 
the endorsement of this chronological history by the 
evaluating physician, the veteran's account of the progress 
of his claimed tinnitus should be afforded probative weight. 
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007) (whether lay evidence is competent and sufficient in a 
particular case to establish the presence of a claimed 
medical conditions is a matter within the province of the 
Board).

Accordingly, considering the December 2005 private 
audiologist's opinion               in combination with the 
existing competent evidence of in-service noise exposure, and 
subsequent symptomatology, the evidence is at least in a 
state of relative equipoise as to whether tinnitus is 
causally related to his service.  

Under the "benefit-of-the-doubt" doctrine, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue.                 Ashley v. Brown, 6 Vet. App. 52, 
59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 
(1994). Based on these circumstances, the applicable VA law 
provides for resolving the material issue of causation in the 
veteran's favor.             38 C.F.R. § 3.102. Hence, it is 
determined that the criteria to establish                 
service connection for tinnitus are met. 


ORDER

Service connection for tinnitus is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


